 







THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, (THE "ACT") OR ANY APPLICABLE STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE SECURITIES
ADMINISTRATION OR REGULATORY AUTHORITY.







LOAN AGREEMENT




THIS AGREEMENT dated as of the 8th day of January, 2016




BETWEEN:

TRITON EMISSION SOLUTIONS INC. (formerly known as “Poly Shield Technologies
Inc.”), a corporation formed under the laws of the State of Delaware with an
address located at 151 San Francisco Street, Suite 201, San Juan, Puerto Rico
00901




(hereinafter called the "Company")

OF THE FIRST PART




AND:

KF BUSINESS VENTURES, LP,  a limited partnership formed under the laws of the
State of California with an address located at 10866 Wilshire Boulevard, Suite
1500, Los Angeles, California 90024




(hereinafter called the "Lender")

OF THE SECOND PART




WHEREAS:




A.

The Company and the Lender entered into a Financing Letter of Agreement dated
December 17, 2015, pursuant to which the Lender has agreed to lend to the
Company up to $1,500,000 on the terms and subject to the conditions set forth
therein (the “Letter Agreement”); and




B.

As contemplated in the Letter Agreement, this Agreement constitutes the formal
agreements of the Company and the Lender with respect to the subject matter
thereof, and is intended to supersede and replace the Letter Agreement in its
entirety,




NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:




1.

INTERPRETATION




1.1.

Definitions.  Where used herein or in any amendment hereto each of the following
words and phrases shall have the meanings set forth as follows:




(a)

“Affiliate” means, with respect to any person, any other person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such person;




(b)

“Commission” means the United States Securities and Exchange Commission;





--------------------------------------------------------------------------------

2







(c)

“Common Stock” means the common stock of the Company, par value $0.001 per
share;




(d)

“Change in Control” means any person or group of persons (as defined in Section
13(d) and 14(d) of the Exchange Act) together with such person or group of
persons’ Affiliates becoming, directly or indirectly, the beneficial owner (as
defined in Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the Company’s then outstanding securities, provided
that no change in control shall be deemed to occur if such person or group of
persons is (i) the Company or any of its subsidiaries; (ii) any employee benefit
plan of the Company, (iii) a corporation or other entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company at the time of such
transaction or (iv) as of the date hereof, the beneficial owner of 50% or more
of the combined voting power of the Company’s outstanding securities;




(e)

“Convertible Note” means an unsecured convertible promissory note to be issued
by the Company to the Lender pursuant to Section 2.6, which shall be in the form
attached as Schedule “B” hereto;




(f)

“Convertible Note Shares” means the shares of Common Stock issuable upon
exercise of the Conversion Right;




(g)

“Conversion Right” has the meaning set forth in Section 2.6;




(h)

"Event of Default" means any event set forth in Section 8.1;




(i)

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder;




(j)

“Existing KF Loan” means the indebtedness of the Company for borrowed money to
the Lender pursuant to the Existing KF Loan Documents;




(k)

“Existing KF Loan Agreements” means, collectively, the First KF Loan Agreement,
the Second KF Loan Agreement, and the KF Bridge Loan Agreement;




(l)

“Existing KF Loan Amendment” means an amendment to the Existing KF Loan
Documents to be executed and delivered by the parties to one another pursuant to
Section 2.2(b), which shall be in the form attached as Schedule “A” hereto;




(m)

“Existing KF Loan Documents” means, collectively:




(i)

the Existing KF Loan Agreements,




(ii)

that Promissory Note dated January 15, 2014 in the original principal amount of
$2,000,000, issued by the Company to the order of the Lender pursuant to the
First KF Loan Agreement,




(iii)

that Promissory Note dated July 29, 2014 in the original principal amount of
$2,400,000, issued by the Company to the order of the Lender pursuant to the
Second KF Loan Agreement,




(iv)

the KF Bridge Note, and




(v)

the Existing KF Loan Warrants;








--------------------------------------------------------------------------------

3







(n)

“Existing KF Loan Warrants” means those share purchase warrants issued by the
Company to the Lender pursuant to the provisions of the Existing KF Loan
Agreements, being those warrants represented by Warrant Certificates Nos.
0533017-001, 0533017-002, 0533017-003, 0533017-004, 0533017-005 and 0533017-006
entitling the holder thereof to purchase up to an aggregate of 18,854,546 shares
of Common Stock on the terms and conditions set forth therein;







(o)

“First KF Loan Agreement” means that loan agreement between the Company and the
Lender dated as of January 15, 2014 for the original principal amount of
$2,000,000, as amended by that Amendment No. 1 to Loan Agreement dated March 10,
2014 and by that Amendment No. 2 to Loan Agreement dated July 28, 2014;




(p)

“KF Bridge Loan Agreement” means that loan agreement between the Company and the
Lender dated as of August 31, 2015 for the original principal amount of
$200,000;




(q)

“KF Bridge Note” means that Promissory Note dated August 31, 2015 in the
original principal amount of $200,000 issued by the Company to the order of the
Lender pursuant to the KF Bridge Loan Agreement;




(r)

“Loan” has the meaning set forth in Section 2.1;




(s)

“Loan Documents” means, collectively, this Agreement, the Existing KF Loan
Amendment, the Convertible Note and the Warrants, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated in this Agreement;




(t)

“Material Adverse Effect” has the meaning set forth in Section 6.1(a);




(u)

“MI 51-105” means Canadian Multilateral Instrument 51-105 – Issuers Quoted in
the U.S. Over-the-Counter Markets of the Canadian Securities Administrators, as
amended or interpreted from time to time, or any similarly applicable rule,
regulation or policy having substantially the same purpose or effect as MI
51-105;




(v)

“Norling Bridge Loan Agreements” means, collectively, (i) that loan agreement
between the Company and Paer Tomas Rasmus Norling dated as of July 28, 2015 for
the original principal amount $200,000, and (ii) that loan agreement between the
Company and Paer Tomas Rasmus Norling dated as of November 6, 2015 for the
original principal amount of $200,000;




(w)

“Norling Bridge Notes” means, collectively, (i) that Promissory Note dated July
28, 2015 in the original principal amount of $200,000, and (ii) that Promissory
Note dated November 6, 2015 in the original principal amount of $200,000, each
issued by the Company to the order or Mr. Norling pursuant to the Norling Bridge
Loan Agreements;




(x)

“Permitted Transferee” means a transferee of Warrants, the transfer of which was
(i) consented to by the Company, or (ii) did not require the Company’s consent
as set out in Section 3.2;




(y)

“Proposed Resale” has the meaning set forth in Section 4.4(b);




(z)

“Proceeding” means an action, claim, suit, investigation or other proceeding;




(aa)

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as Rule 144;





--------------------------------------------------------------------------------

4







(bb)

“Rule 506 ” means Rule 506 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as Rule 506;




(cc)

“SEC Reports” has the meaning set forth in Section 6.1(e);




(dd)

“Second KF Loan Agreement” means that loan agreement between the Company and the
Lender dated July 28, 2014 for the original principal amount of $2,400,000;




(ee)

“Securities” means, collectively, the Convertible Notes, the Warrants, the
Warrant Shares and the Convertible Note Shares;




(ff)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder;




(gg)

“Shell Company” means an issuer set out in Rule 144(i)(1)(i);




(hh)

“Subsequent Advance” and “Subsequent Advances” have the meaning set forth in
Section 2.1;




(ii)

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or any of the
markets maintained by the OTC Markets Group Inc. (or any successor to the
forgoing);




(jj)

“Updated Budget” has the meaning set forth in Section 2.2;




(kk)

“US Legend” means the restrictive legend referred to in Section 4.3, including,
without limitation, the legend set forth in that Section or such similar or
other legends as deemed advisable by the lawyers for the Company to ensure
compliance with the Securities Act and any other applicable laws or regulations;




(ll)

“Warrants” means the share purchase warrants to be issued by the Company to the
Lender in accordance with Section 3.1, which warrants shall be in substantially
the same form as attached to as Schedule “C” hereto; and




(mm)

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.




1.2.

Number and Gender.  Wherever the singular or the masculine are used herein the
same shall be deemed to include the plural or the feminine or the body politic
or corporate where the context or the parties so require.




1.3.

Headings.  The headings to the articles, paragraphs, subparagraphs or clauses of
this Agreement are inserted for convenience only and shall not affect the
construction hereof.




1.4.

References.  Unless otherwise stated a reference herein to a numbered or
lettered article, paragraph, subparagraph or clause refers to the article,
paragraph, subparagraph or clause bearing that number or letter in this
Agreement.  A reference to this Agreement or herein means this Loan Agreement,
including all schedules and exhibits hereto, and together with any amendments
thereof.




1.5.

Currency.  All dollar amounts expressed herein refer to lawful currency of The
United States of America.








--------------------------------------------------------------------------------

5







2.

TERMS OF LOAN




2.1.

Loan and Advance of Funds.  The Company agrees to borrow from Lender, and Lender
hereby agrees to lend to the Company, the sum of One Million Five Hundred
Thousand Dollars ($1,500,000.00) (the “Loan”), to be advanced to the Company in
five (5) equal monthly installments of Three Hundred Thousand Dollars
($300,000.000) each, the first installment of which was advanced upon execution
of the Letter Agreement, and, subject to satisfaction or waiver by the Lender of
the Conditions Precedent (as defined in Section 2.2 below),  the remaining
installments (each a “Subsequent Advance” and collectively, the “Subsequent
Advances”) of which are to be advanced on the first (1st) day of each
consecutive calendar month after the date of the Letter Agreement until fully
advanced.




2.2.

Conditions Precedent to Subsequent Advances.  Notwithstanding any other
provision of this Agreement, the Lender’s obligation to provide the Subsequent
Advances shall be subject to the following express conditions precedent (the
“Conditions Precedent”):




(a)

the Norling Bridge Loan Agreements shall have been amended to provide that (i)
the respective due dates of the loans granted thereunder shall be extended to
December 31, 2016, and (ii) the Company may not (without the prior written
consent of the Lender, to be obtained in each instance) prepay the loans granted
thereunder, in whole or in part, prior to December 31, 2016;




(b)

the Company shall have executed and delivered to the Lender (i) the Existing KF
Loan Amendment, (ii) the Convertible Note, and (iii) the Warrants; and




(c)

the Company shall have delivered to the Lender a current itemized monthly budget
of the Company in such form and substance as may be proposed by the Company and
approved by the Lender in its sole and absolute discretion (the “Updated
Budget”).




The Conditions Precedent shall be for the sole benefit of the Lender and may be
waived by the Lender in writing at its sole and absolute discretion. If the
Conditions Precedent are not satisfied or waived on or before the date upon
which any Subsequent Advance is to be made pursuant to the terms of this
Agreement, Lender shall have the right (but not the obligation) (i) to make one
or more Subsequent Advances, in which case the Conditions Precedent shall be
deemed waived in respect to the Subsequent Advances so made, but shall remain in
full force and effect as to all further Subsequent Advances under Section 2.1,
or (ii) to terminate its obligation to lend the Subsequent Advances to the
Company as determined in Lender’s sole and absolute discretion by written notice
to such effect to the Company, in which case Lender’s obligation to lend any
further Subsequent Advances to the Company shall terminate under Section 2.1 and
cease to be of any further force or effect, but all of the other terms and
conditions of the Loan Documents shall remain in full force and effect in
accordance with their respective terms.




2.3.

Interest.  Subject to Section 8.2, the total outstanding principal amount of the
Loan shall bear interest at a rate of ten percent (10%) per annum until the
outstanding principal amount thereon is paid in full, which interest shall be
compounded and added to the outstanding principal balance of the Loan monthly,
in arrears, beginning on January 1, 2016 and on the first (1st) day of each
consecutive calendar month thereafter.  




2.4.

Payments of Principal and Interest.  Interest as calculated pursuant to Section
2.3 shall accrue and remain unpaid on the outstanding principal balance of the
Loan until January 15, 2017 (the “Maturity Date”). On the Maturity Date, the
entire outstanding principal amount of the Loan, together with any accrued and
unpaid interest thereon, shall become immediately due and payable without demand
therefor.

















--------------------------------------------------------------------------------

6







2.5.

Prepayment of Outstanding Amounts. Subject to the prior right of the registered
holder of the Convertible Note to exercise the Conversion Right as described
below, the Company may prepay the outstanding principal amount and any accrued
and unpaid interest thereon under the Loan at any time and from time to time,
either in whole or in part, in minimum increments equal to the lesser of Two
Hundred and Fifty Thousand Dollars ($250,000.00) each and the total amount
remaining outstanding under the Loan without any prepayment penalty or premium
(the “Prepayment Right”), which prepayment shall be applied in the manner
provided in Section 2.7 hereof.  Prior to exercising the Prepayment Right, the
Company shall give the registered holder of the Convertible Note not less than
10 business days (the “Prepayment Notice Period”) advance written notice of the
Company’s intention to prepay the outstanding principal amount and any accrued
and unpaid interest thereon under the Loan in the amount specified in such
written notice (the “Prepayment Notice” and “Prepayment Amount”, respectively).
 During the Prepayment Notice Period, the registered holder of the Convertible
Note shall have the right to exercise the Conversion Right, and if timely
exercised, the amount so converted shall be applied in reduction of the
Prepayment Amount permitted hereunder in respect to such Prepayment Notice. If,
during the Prepayment Notice Period, the registered holder of the Convertible
Note fails to exercise the Conversion Right in the full amount of the Prepayment
Amount, upon expiration of the Prepayment Notice Period, the Conversion Right
shall be subject to the Prepayment Right in an amount equal to the remainder of
the Prepayment Amount set forth in the Prepayment Notice after such conversion.




2.6.

Convertible Promissory Note and Conversion Right.  Upon the execution of this
Agreement, the Company shall issue to the Lender an unsecured, convertible
promissory note for the total outstanding principal amount of the Loan payable
to the order of the Lender and evidencing the Loan, executed by the Company in
favor of the Lender in the form attached as Schedule “B” to this Agreement (the
“Convertible Note”). The outstanding principal balance and accrued but unpaid
interest thereon may be converted into shares of Common Stock (the “Convertible
Note Shares”) by the registered holder of the Convertible Note at an initial
conversion price of $0.10 per share (subject to adjustment as provided in the
Convertible Note) in whole or in part in minimum increments equal to the lesser
of Two Hundred and Fifty Thousand Dollars ($250,000.00) each and the total
amount remaining outstanding under the Loan, subject to such further terms and
conditions as may be set out in the Convertible Note and this Agreement (the
“Conversion Right”).   The Lender agrees to resell or transfer the Convertible
Note pursuant only to an effective registration under the Securities Act or to
an available exemption from the registration requirements of the Securities Act
and any applicable state securities laws and agrees that the Company may refuse
to register any resale or transfer not made pursuant to an effective
registration under the Securities Act and any applicable state securities laws
or pursuant to an available exemption from the registration requirements of the
Securities Act and any applicable state securities laws.




2.7.

Application of Payments and Prepayments.  Each payment made by the Company to
the Lender on account of the Loan, including, but not limited to, any
prepayments made under Section 2.5, shall be applied first in payment of any
late payment charges, if any, second in payment of any accrued and unpaid
uncapitalized interest under the Loan, whether or not then due, third in payment
of any accrued and unpaid capitalized interest comprising part of the
outstanding principal amount of the Loan, whether or not then due, and finally
in payment of the outstanding principal amount of the Loan.  




2.8.

Usury.  The Company and the Lender acknowledge and agree that (i) by reason of
their own respective business and financial experience, it can reasonably be
assumed that the Company and the Lender have the capacity to each protect their
own interests in connection with the transactions contemplated by the Loan
Documents; and (ii) as a consequence, the Loan, including all interest on the
principal amount thereof and all other consideration therefor, including,
without limitation, the Warrants, is exempt from the usury restrictions under
California law pursuant to the exemption set forth in California Corporation
Code Section 25118(b). Without limiting the generality of the forgoing, it is
nevertheless the intent of the Company and the Lender that the Lender and any
holder of any Note shall never be entitled to receive, collect or apply, as
interest or other consideration of any kind under the Loan or any Note any
amount in excess of the maximum rate of interest permitted to be charged by
applicable law; and in the event that the Lender or the holder of any Note ever
receives, collects or applies as interest or other consideration of any kind any
such excess, such amount which would be excess interest or other consideration
shall be deemed to be a partial prepayment of the principal amount of the Loan
and treated as such; and if the principal amount of the Loan is paid in full,
any remaining excess interest or other consideration shall be paid to the
Company forthwith upon demand therefor.





--------------------------------------------------------------------------------

7







2.9.

Existing Loan Amendment. In order to induce the Lender to enter into this
Agreement and perform its obligations hereunder, including its obligations to
make the Subsequent Advances of the Loan pursuant to Section 2.1, upon the
execution of this Agreement, the parties shall execute and deliver the Existing
KF Loan Amendment in the form attached as Schedule “A” to this Agreement.

3.

SHARE PURCHASE WARRANTS




3.1.

Share Purchase Warrants. As additional consideration to the Lender for the Loan,
upon execution of this Agreement, the Company shall issue to the Lender
non-transferrable share purchase warrants to purchase an aggregate of up to
8,000,000 shares of Common Stock at an initial exercise price of $0.10 per share
(subject to adjustment as provided in the form of Warrant attached as Schedule
“C” to this Agreement), and expiring on January 15, 2021 (collectively, the
“Warrants”), which Warrants shall be exercisable in whole or in part immediately
and from time to time prior to the expiration thereof, and shall be
substantially in the form attached as Schedule “C” to this Agreement.

3.2.

Warrants Non-Transferrable.  The Warrants shall not be transferrable except with
the prior written consent of the Company (which consent may be withheld or
delayed for any or no reason as determined by the Company in its sole and
absolute discretion).  Notwithstanding the forgoing, the Lender shall be
permitted to transfer the Warrants to an Affiliate of the Lender without the
prior consent of the Company, provided that such transfer is completed in a
transaction or as part of a transaction that does not require registration under
the Securities Act or any applicable state securities laws and the Lender
provides the Company with an opinion of legal counsel to such effect, which
opinion shall be of substance and form, and such legal counsel shall be of such
standing, as is reasonably satisfactory to the Company.




3.3.

No Short Sales.  For so long as any of the Warrants are outstanding, the Lender
hereby agrees that it shall not, and shall not permit any Affiliate of the
Lender to:




(a)

Engage in any short sales of any shares of any class of the Company’s capital
stock;




(b)

Cause any other person, entity or group to engage in any short sales of any
shares of any class of the Company’s capital stock; or




(c)

Otherwise act in concert, or in common enterprise, with any other person, entity
or group with respect to engaging in short sales of any shares of any class of
the Company’s common stock.




3.4.

Offset of Exercise Price Against Indebtedness.  The Lender shall have the right,
but not the obligation, to offset the cash payable to the Company upon an
exercise by the Lender of the Warrants against the outstanding indebtedness
under the Loan, if any, provided however that such offset shall be deemed not to
be an exchange of securities for purposes of Rule 144.




4.

US SECURITIES MATTERS




4.1.

US Restricted Securities.  The Lender acknowledges that the Securities will be
“restricted securities” as that term is defined in Rule 144(a)(3) of the
Securities Act and will be issued to the Lender in accordance with an exemption
from the registration requirements of the Securities Act and applicable state
securities laws provided by Rule 506 based on the representations and warranties
of the Lender in this Agreement.  




4.2.

US Restrictions on Transfer. Subject to such further restrictions on transfer as
set out in the Warrants and the Convertible Note, the Lender agrees to resell or
transfer the Securities pursuant only to an effective registration under the
Securities Act or to an available exemption from the registration requirements
of the Securities Act and any applicable state securities laws and that the
Company may refuse to register any resale or transfer not made pursuant to an
effective registration under the Securities Act and any applicable state
securities laws or pursuant to an available exemption from the registration
requirements of the Securities Act and any applicable state securities laws.








--------------------------------------------------------------------------------

8










4.3.

U.S. Legend.  The Lender acknowledges and agrees that all certificates
representing the Securities  will be endorsed with a restrictive legend
substantially similar to the following in accordance with the Securities Act or
such similar or other legends as deemed advisable by the lawyers for the Company
to ensure compliance with the Securities Act and any other applicable laws or
regulations:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”




4.4.

Removal of US  Legends.




(a)

The Company agrees to use commercially reasonable efforts to, from the date
hereof until the date that is 12 months after the date that the Warrants last
expire:




(i)

Remain an issuer subject to the reporting requirements of Section 13 of the 1934
Act;




(ii)

File all reports required under Section 13 of the 1934 Act other than form 8-K
reports, and electronically submit and post on its corporate website every
Interactive Data File required to be submitted and posted pursuant to Rule 405
of Regulation S-T; and




(iii)

Not become a Shell Company.




(b)

Upon receipt of notice from the Lender of a proposed resale of the Warrant
Shares or the Convertible Note Shares by or for the account or benefit of the
Lender or a Permitted Transferee (a “Proposed Resale”), and provided that, with
respect to the Proposed Resale, either (A) the provisions of Rule 144 of the
1933 Act would operate to deem the Lender or Permitted Transferee to not be an
underwriter in respect of those securities within the meaning of Section
2(a)(11) of the 1933 Act or (B) there is an effective registration statement
under the 1933 Act:




(i)

The Company shall use its reasonable commercial efforts to cause the applicable
transfer agent for the Common Stock to remove the US Legend within five business
days (excluding weekends and holidays) of receipt of the such notice;




(ii)

The Company agrees to pay all transfer agent or other similar costs related to
the removal of the US Legend; and




(iii)

If the Company or the Company’s transfer agent shall require a legal opinion to
remove the US Legend from any certificates representing the Warrant Shares or
the Convertible Note Shares, as the case may be, as contemplated in this Section
4.4, the Company shall cause its legal counsel to deliver such legal opinion on
a will sell basis and at the Company’s expense.




















--------------------------------------------------------------------------------

9







(c)

The Lender agrees that, where the Proposed Resale referred to in Section 4.4(b)
is to be made (A) pursuant to the provisions of Rule 144, and (B) before the
Warrant Shares or the Convertible Note Shares (as the case may be) may be resold
without application of the current public information requirements of Rule 144,
the Lender or the Permitted Transferee, as the case may be, will cease selling
the Warrant Shares or the Convertible Note Shares upon receiving written notice
from the Company that the Company has ceased to be current in its filing
obligations under Section 13 of the Exchange Act, which notice may be delivered
to the Lender and, if so delivered, will be deemed to have been received by the
Purchaser one business day after delivery to the Lender.  




5.

CANADIAN SECURITIES MATTERS




5.1.

Acknowledgement of Canadian Resale Restrictions.  The Lender acknowledges and
agrees that the Company is an “OTC reporting issuer” as that term is defined in
MI 51-105, and that the Securities will be, issued and sold pursuant to
exemptions from the prospectus requirements of applicable Canadian securities
laws.  The Lender further acknowledges and agrees that the Securities may not be
traded in or from a jurisdiction in Canada unless such trade is made in
accordance with the provisions of MI 51-105, the Lender will, and will cause its
Affiliates to, comply with such conditions in making any trade of the Securities
in or from a jurisdiction in Canada and the Company will refuse to register any
transfer of the Securities made in connection with a trade of the Securities in
or from a jurisdiction in Canada and not made in accordance with the provisions
of MI 51-105.  Notwithstanding the generality of the forgoing, as of the date
hereof, MI 51-105 generally provides that the Securities may not be traded in or
from a jurisdiction in Canada unless the following conditions have been met:




(a)

A four month period has passed from the later of (i) the date that the Company
distributed the Securities, and (ii) the date the Securities were distributed by
a control person of the Company;




(b)

If the person trading the Securities is a control person of the Company, such
person has held the Securities for at least 6 months;




(c)

The number of Securities that the person proposes to trade, plus the number of
securities of the same class that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding securities of the same
class;




(d)

The trade is made through an investment dealer registered in a jurisdiction in
Canada;




(e)

The investment dealer executes the trade through any of the over-the-counter
markets in the United States;




(f)

There has been no unusual effort made to prepare the market or create a demand
for the Securities;




(i)

No extraordinary commission or other consideration is paid to a person for the
trade;




(g)

If the person trading the Securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and




(h)

All certificates representing the Securities bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.




5.2.

No Intention to Trade in Canada. As of the date hereof, the Lender represents
and warrants to the Company that it does not presently intend to trade the
Securities in or from a jurisdiction in Canada.  If, after the date hereof, the
Lender does intend to trade the Securities in or from a jurisdiction in Canada,
it will, prior to any such trade, and in addition to complying with the
provisions of Section 4.4, re-submit all certificates representing the Shares to
the Corporation for purposes of having the legend set out in Section 13(1) of MI
51-105 endorsed on such certificates.





--------------------------------------------------------------------------------

10







6.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES




6.1.

Representations, Warranties and Covenants of the Company.  The Company
represents, warrants and covenants to and with the Lender as follows, and
acknowledges that the Lender is relying upon such representations, warranties
and covenants in entering into this Agreement:




(a)

Organization and Qualification.  The Company is duly incorporated, validly
existing and in good standing under the laws of Delaware, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Company is not in violation or default of any
of the provisions of its articles of incorporation or bylaws.  The Company is
duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of any Loan Documents, (ii) a material
adverse effect on the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Loan Documents (any of (i),
(ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.




(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Loan Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of
this Agreement and the other Loan Documents by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company’s
stockholders in connection herewith or therewith.  This Agreement and each other
Loan Document to which it is a party has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.




(c)

No Conflicts.  The execution, delivery and performance by the Company of this
Agreement and the other Loan Documents to which it is a party, the issuance and
sale of the Securities and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s articles of incorporation or bylaws, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) to the Company’s knowledge, conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.





--------------------------------------------------------------------------------

11







(d)

Issuance of the Securities.  The Warrants are duly authorized and, when issued
and paid for in accordance with the applicable Loan Documents, the Warrants will
constitute valid and binding obligations of the Company.  The Warrant Shares and
the Convertible Note Shares, when issued in accordance with the terms of the
Loan Documents, will be validly issued, fully paid and nonassessable, free and
clear of all liens imposed by the Company other than restrictions on transfer
provided for in the Loan Documents.  The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
pursuant to this Agreement, the Warrants and the Convertible Notes.




(e)

SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) of the Exchange Act, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.




(f)

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as disclosed in a subsequent SEC Report (including any unaudited
financial statements included therewith) filed prior to the date hereof: (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock.  The Company does not have pending before the Commission any request for
confidential treatment of information.  Except as set forth in the SEC Reports
and for the issuance of the Securities contemplated by this Agreement no event,
liability, fact, circumstance, occurrence or development has occurred or exists,
or is reasonably expected to occur or exist, with respect to the Company or its
business, properties, operations, assets or financial condition, that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least 1 Trading Day prior to the date that this representation is
made.





--------------------------------------------------------------------------------

12










(g)

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.




The Lender acknowledges and agrees that the representations contained in this
Section 6.1 shall not modify, amend or affect the Company’s right to rely on the
Lender’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Loan Document or any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby.




6.2.

Representations, Warranties and Covenants of the Lender.  The Lender represents,
warrants and covenants to and with the Company as follows, and acknowledges that
the Company is relying upon such representations, warranties and covenants in
entering into this Agreement:




(a)

US Accredited Investor Status.  At the time the Lender was offered the
Securities, it was, and as of the date hereof, it is, and on each date on which
it exercises any Warrants or the Conversion Right, it will be, an “accredited
investor” as defined in Rule 501(a)(3) or (a)(8) under the Securities Act.




(b)

Organization; Authority.  The Lender is an entity duly incorporated or formed,
validly existing and in good standing under the laws of California with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Loan Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Loan Documents and performance by
the Lender of the transactions contemplated by the Loan Documents have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of the Lender.  Each Loan Document to
which it is a party has been duly executed by the Lender, and when delivered by
the Lender in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Lender, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.




(c)

Jurisdiction of Residence.  The Lender is a resident of the State of California.
 The Lender does not have a head office, or other office where any executive
functions take place, located in an jurisdiction in Canada; and none of the
general partners of the Lender or any control person of the Lender or any
general partner of the Lender resides or otherwise conducts his/her/its duties
in relation to the Lender in or from any jurisdiction in Canada.














--------------------------------------------------------------------------------

13







(d)

Own Account.  The Lender understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law.  The
Lender is acquiring the Securities in the ordinary course of its business, and
was not organized for the purpose of acquiring the Securities.




(e)

Investment Experience. The Lender acknowledges that an investment in the Company
is highly speculative, and involves a high degree of risk as the Company is in
the early stages of developing its business, and may require substantial funds
in addition to the proceeds of the Loan, and that only persons who can afford
the loss of their entire investment should consider investing in the Company.
 The Lender is an investor in securities of businesses in the development stage
and acknowledges that the Lender is able to fend for himself/herself/itself, can
bear the economic risk of the Lender's investment, and has such knowledge and
experience in financial and business matters such that the Lender is capable of
evaluating the merits and risks of an investment in the Company’s securities as
contemplated in this Agreement.  




(f)

Acknowledgement of Restricted Securities. The Lender understands that the
Securities will be characterized as "restricted securities" under the Securities
Act as they are being acquired from the Company in a transaction not involving a
public offering and that, under the Securities Act and the regulations
promulgated thereunder, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. The Lender represents
that the Lender is familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.




(g)

Opportunity to Review Information.  The Lender has had full opportunity to
review the Company’s SEC Reports.  The Lender has had full opportunity to ask
questions and receive answers from the Company regarding this information, and
to review and discuss this information with the Lender's legal and financial
advisors.  The Lender believes it has received all the information it considers
necessary or appropriate for deciding whether to invest in the Company and that
the Lender has had full opportunity to discuss this information with the
Lender’s legal and financial advisors prior to executing this Agreement.




(h)

Own Due Diligence.  The Lender has conducted its own due diligence
investigations into the affairs of the Company and, to the extent that the
Lender deems necessary or advisable, the Lender has retained and relied upon
qualified professional advice regarding the financial, investment, tax and legal
merits and consequences of this Agreement and the other Loan Documents and the
transactions contemplated thereby, and an investment in the Securities.




(i)

Investment Not on Basis of Undisclosed Information.  Notwithstanding Section
6.2(g), the Purchaser is not entering into the transactions contemplated by this
Agreement or purchasing the Securities as a result of any material information
concerning the Company that has not been publicly disclosed and the Lender’s
decision to purchase the Securities has not been made as a result of any oral or
written representation as to fact or otherwise made by the Company or any other
person and is based entirely upon currently available public information
concerning the Company.














--------------------------------------------------------------------------------

14







(j)

No Review. The Lender acknowledges that the offering of the Securities contained
in this Agreement has not been reviewed by the SEC and that Securities are
being, and, with respect to the Warrant Shares, will be, issued by the Company
pursuant to an exemption from the registration requirements of applicable state
securities laws.




(k)

General Solicitation.  The Lender is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement as that term is used in Rule 502(c) of
Regulation D.




(l)

Hedging Transactions. The Lender will not engage in hedging transactions with
any of the Securities unless in compliance with the Securities Act.




(m)

Compliance with Anti-Money Laundering Legislation.  If the Lender is a financial
institution (including, without limitation, broker-dealers and investment
companies such as United States and offshore unregistered hedge funds, funds of
funds, commodity pools, private equity funds and venture capital funds):




(i)

the Lender seeks to comply with all applicable laws concerning money laundering
and related activities, including without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA Patriot Act”),




(ii)

in furtherance of such efforts, to the best of its knowledge based on
appropriate diligence and investigation, none of the funds used by the Lender to
provide the Loan or to purchase the Securities has been or will be derived from
or related to any activity that is deemed criminal under the laws of the United
States or in any other applicable jurisdiction, and




(iii)

it will promptly notify the Company if the Lender discovers that any of the
representations in this Section 6.2(m) ceases to be true, and to provide the
Company with appropriate information in connection therewith.




The Company acknowledges and agrees that the representations contained in this
Section 6.2 shall not modify, amend or affect the Lender’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Loan Document or any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby.




7.

ADDITIONAL COVENANTS OF THE COMPANY




7.1.

Limitation on Additional Debt Financings and Corporate Reorganizations. For so
long as any amounts remain outstanding under the Loan, whether on account of
principal or accrued but unpaid interest, the Company shall not, without the
prior written consent of the Lender (which consent may be withheld or delayed
for any or no reason as determined by the Lender in its sole and absolute
discretion):




(a)

incur any indebtedness or capitalized lease obligations other than indebtedness
or capitalized lease obligations in existence on the date hereof and trade
payables incurred in the ordinary course of the Company’s business;




(b)

transfer, pledge, hypothecate, encumber, license, sell or otherwise dispose of
any of material  assets of the Company other than liens against the assets of
the Company in existence on the date hereof, licenses of the assets of the
Company in existence on the date hereof and non-exclusive licenses hereafter
granted by the Company in the ordinary course of the Company’s business;





--------------------------------------------------------------------------------

15







(c)

issue any shares of its capital stock or any other securities or rights
(including, without limitation, any debt, preferred stock, option, warrant,
right or other instrument) that, at any time, is convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive shares
of the Company’s capital stock as part of any transaction that would, upon their
issuance, result in a Change in Control of the Company or would result in a
Change in Control of the Company upon the exercise, conversion or exchange of
such securities or rights;  




(d)

enter into any merger, reorganization or other similar transaction; or




(e)

hire any personnel or disburse any funds of any kind or nature in excess of one
hundred ten percent (110%) of any expenditure reflected in the Updated Budget,
with such changes thereto as may be proposed by the Company from time to time,
and approved by the Lender its sole and absolute discretion (the Updated Budget
as so amended being the “Budget”), or in excess of one hundred ten percent
(110%) of the aggregate amount of all expenditures set forth in the Budget.




A violation by the Company of the provisions of Section 7.1 shall constitute a
non-curable default by the Company under the Loan unless otherwise agreed by
Lender in writing as determined by Lender in its sole and absolute discretion in
each instance.




7.2.

Provision of Financial Statements.  For so long as any amounts remain
outstanding under the Loan, whether on account of principal or accrued but
unpaid interest, the Company shall prepare and furnish to the Lender (i)
quarterly financial statements of the revenues and expenses, balance sheet and
cash flows of the Company for each of the Company’s fiscal quarters, including
cumulative year-to-date figures for the then current fiscal year of the Company;
and (ii) annual financial statements of the revenues and expenses, balance sheet
and cash flows of the Company for each fiscal year of the Company, including
comparative figures for the immediately preceding fiscal year.  The Company
shall furnish the financial statements required by (i) and (ii) of this Section
7.2 to the Lender within the time frames for filing such financial statements
with the Commission under the provisions of Section 13 of the Exchange Act,
including any available extensions or grace periods in respect thereof.

8.

EVENTS OF DEFAULT




8.1.

Events of Default.  Any one or more of the following events, whether or not any
such event shall be voluntary or involuntary or be effected by operation of law
or pursuant to or in compliance with any judgment, decree or order of any court
or any order, rule or regulation of any administrative or governmental body,
shall constitute an Event of Default:




(a)

the Company fails to pay any sum under the Loan when due;




(b)

the Company violates the provisions of Section 7.1 of this Agreement without any
right to cure the same;




(c)

the Company fails to observe any of its obligations under the Loan Documents
other than as set out in Sections 8.1(a) or 8.1(b) above, and such failure is
not cured within five (5) business days after written notice thereof is given to
the Company by the Lender;




(d)

an “Event of Default” occurs under the Existing KF Loan Documents;




(e)

the Company prepays the indebtedness under the KF Bridge Note or the Norling
Bridge Notes prior to December 31, 2016 without the prior written consent of the
Lender;














--------------------------------------------------------------------------------

16







(f)

the Company makes a general assignment for the benefit of creditors, is
adjudicated bankrupt or insolvent or is subject to an order for relief under any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, files a petition or answer in
any proceeding seeking reorganization, an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, or admitting the
material allegations of a petition filed against it in any such proceeding, or
applies for or consents to the appointment of a receiver, trustee, custodian of
liquidator for the Company or any of its assets; or




(g)

the Company has commenced against it any proceeding under any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute of any jurisdiction or any proceeding seeking the appointment of a
receiver, trustee, custodian of liquidator or its or any of its assets, or any
order, judgment or decree is entered, without the application, consent or
approval of the Company, by any court of competent jurisdiction approving a
petition seeking reorganization, an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction appointment of a
receiver, trustee, custodian of liquidator for the Company or any of its assets,
and such proceeding is not dismissed or such order, judgment or decree continues
unstayed and in effect for any period of sixty (60) days.




8.2.

Remedies Upon Default.  Upon the occurrence of any Event of Default:




(a)

the Company shall pay to Lender a late payment fee equal to five percent (5%) of
any past-due sum under the Loan;




(b)

the outstanding principal balance of the Loan shall bear interest at the rate of
fifteen percent (15%) per annum from the date of the occurrence of the Event of
Default until such Event of Default is cured or waived in writing by Lender as
determined in its sole and absolute discretion; and




(c)

the entire principal balance of the Loan, together with all accrued and unpaid
interest thereon, shall become immediately due and payable in full (i) at the
option of the Lender in the case of an Event of Default specified in Subsections
8.1(a), 8.1(b), 8.1(c) or 8.1(d); and (ii) automatically, without any election
and without any requirement as to notice or demand whatsoever except as
otherwise required by applicable law in the case of an Event of Default
specified in Subsections 8.1(e) or 8.1(f).




8.3.

Costs of Enforcement.  The Company agrees to pay all of the Lender’s costs and
expenses (including, without limitation, reasonable attorneys’ fees and costs)
incurred by the Lender in the enforcement of any of its rights under Section 8.1
or 8.2, whether or not suit be brought.  




9.

EXTENSIONS & WAIVER




9.1.

Extensions.  The Lender may grant extensions under the Loan as the Lender may
see fit without prejudice to the liability of the Company or to the Lender's
rights under this Agreement or any other Loan Documents.




9.2.

Waiver.  The Lender may waive any breach by the Company of this Agreement or of
any default by the Company in the observance or performance of any covenant or
condition required to be observed or performed by the Company hereunder or under
any other Loan Documents.  No failure or delay on the part of the Lender to
exercise any right, power or remedy given herein or by statute or at law or in
equity or otherwise shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude any other exercise thereof or the
exercise of any other right, power or remedy, nor shall any waiver by the Lender
be deemed to be a waiver of any subsequent similar or other event.





--------------------------------------------------------------------------------

17







10.

MISCELLANEOUS




10.1.

Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
undertakings, whether oral or written, pertaining to the subject matter hereof,
including, without limitation, the Letter Agreement.




10.2.

Transaction Costs.  The Company shall reimburse the Lender for all attorneys’
fees incurred by the Lender in connection with negotiation and preparation of
the Loan Documents, including this Agreement and the other Loan Documents, and
the consummation of transactions contemplated hereby and thereby, up to an
aggregate total amount of Seven Thousand Five Hundred Dollars ($7,500.00).
Except as provided in the preceding sentence, each of the Parties shall be
responsible for their own costs and expenses incurred in connection with the
negotiation and preparation of the this Agreement and the other Loan Documents,
and the consummation of the transactions contemplated thereby, including,
without limitation, attorneys’ fees and costs.




10.3.

Costs in Event of Proceedings.  The prevailing Party shall be entitled to
recover its reasonable attorneys’ fees and costs incurred in connection with any
Proceeding under, arising from or related to this Agreement or any of other the
Loan Documents, the validity hereof or thereof or the transactions contemplated
herby or thereby, which fees and costs shall be in addition to any other relief
to which such Party may be entitled.




10.4.

Waiver of Jury Trial.  In the event of any litigation arising out of or relating
to the transactions contemplated in this Agreement, the parties hereby waive
trial by jury.




10.5.

Notices.  Any notice required or permitted to be given under this Agreement or
the Convertible Note shall be in writing and may be given by delivering same or
mailing same by registered mail or sending same by telegram, telex, telecopier
or other similar form of communication to the addresses first set out above.
 Any notice so given shall:




(a)

if delivered, be deemed to have been received at the time of delivery;







[Remainder of Page Intentionally Left Blank]







































































--------------------------------------------------------------------------------

18







(b)

if mailed by registered mail, be deemed to have been received on the fourth
business day after and excluding the day on which it was so mailed, but should
there be, at the time of mailing or between the time of mailing and the deemed
receipt of the notice, a mail strike, slowdown or other labor dispute which
might affect the delivery of such notice by the mails, then such notice shall be
only effective if actually delivered; and




(c)

if sent by telegraph, telex, telecopier or other similar form of communication,
be deemed to have been received or made on the first business day following the
day on which it was sent.




Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.




10.6.

Amendments.  Neither this Agreement nor any provision hereof may be amended,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the amendment, waiver, discharge
or termination is sought.




10.7.

Action on Business Day.  If the date upon which any act or payment hereunder is
required to be done or made falls on a day which is not a business day, then
such act or payment shall be performed or made on the first business day next
following.




10.8.

No Merger of Judgment.  The taking of a judgment on any covenant contained
herein or on any covenant set forth in any other security for payment of any
indebtedness hereunder or performance of the obligations hereby secured shall
not operate as a merger of any such covenant or affect the Lender's right to
interest at the rate and times provided in this Agreement on any money owing to
the Lender under any covenant herein or therein set forth and such judgment
shall provide that interest thereon shall be calculated at the same rate and in
the same manner as herein provided until such judgment is fully paid and
satisfied.




10.9.

Severability.  If any one or more of the provisions of this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality or enforceability of such provision shall not in any way be
affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.




10.10.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon all parties hereto and their respective heirs, personal
representatives, successors and assigns, as the case may be.




10.11.

Governing Law.  This Agreement shall be governed by and be construed in
accordance with the laws of the State of California and the parties hereto agree
to submit to the jurisdiction of the courts of California with respect to any
legal proceedings arising herefrom.




10.12.

Time.  Time is of the essence of this Agreement.




10.13.

Counterparts.  This agreement may be executed in one or more counter-parts, each
of which so executed shall constitute an original and all of which together
shall constitute one and the same agreement.


























--------------------------------------------------------------------------------

19







IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.




TRITON EMISSION SOLUTIONS INC.







By:  /s/ Anders Aasen

Name: Anders Aasen

Title:  CEO

 

KF BUSINESS VENTURES, LP




By:  KOPPLE FINANCIAL, INC.

Its General Partner




/s/ Robert C. Kopple

By: Robert C. Kopple, Its President


























































































































--------------------------------------------------------------------------------







SCHEDULE A




FORM OF EXISTING LOAN AMENDMENT


















































































































































--------------------------------------------------------------------------------







AMENDMENT TO FIRST KF LOAN AGREEMENT, SECOND KF LOAN AGREEMENT AND KF BRIDGE
LOAN AGREEMENT







THIS AMENDMENT AGREEMENT is dated effective this 8th day of January, 2016




BETWEEN:

TRITON EMISSION SOLUTIONS INC., a corporation formed under the laws of the State
of Delaware with an address located at 151 San Francisco Street, Suite 201, San
Juan, Puerto Rico 00901




(hereinafter called the "Company")

OF THE FIRST PART

AND:

KF BUSINESS VENTURES, LP,  a limited partnership formed under the laws of the
State of California with an address located at 10866 Wilshire Boulevard, Suite
1500, Los Angeles, California 90024




(hereinafter called the "Lender")

OF THE SECOND PART




WHEREAS:




A.

The Company and the Lender are parties to that certain Loan Agreement dated as
of January 15, 2014, as amended by Amendment No. 1 to the Loan Agreement dated
March 10, 2014, as further amended by Amendment No. 2 to the Loan Agreement
dated July 29, 2014, between the Company and the Lender (as amended, the “First
KF Loan Agreement”);

B.

The Company and the Lender are further parties to that certain Loan Agreement
dated as of July 28, 2014, between the Company and the Lender (the “Second KF
Loan Agreement”);

C.

The Company and the Lender are further parties to that certain Loan Agreement
dated as of August 31, 2015, between the Company and the Lender (the “KF Bridge
Loan Agreement”);

D.

The Company and the Lender wish to enter into a third loan agreement (the “Third
KF Loan Agreement”) whereby the Lender will lend to the Company, and the Company
will borrow from the Lender, the additional aggregate sum of $1,500,000 on the
terms and subject to the conditions set out in the Third KF Loan Agreement;  

E.

It is a condition precedent to Lender’s obligations to make advances under the
Third KF Loan Agreement that the Company and the Lender enter into this
Amendment Agreement to amend certain terms of the First KF Loan Agreement, the
Second KF Loan Agreement and the KF Bridge Loan Agreement,







NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:




1.

Unless otherwise defined in this Amendment Agreement, capitalized terms used
herein and in the recitals hereto shall have the meanings set forth in the Third
KF Loan Agreement.

2.

The parties agree that the Existing KF Loan Documents, and each of them to the
extent necessary, shall be, and hereby are, amended to provide as follows:











--------------------------------------------------------------------------------

2




a.

The KF Bridge Loan Agreement, shall be amended to provide as follows:

i.

The entire principal sum outstanding under the KF Bridge Loan Agreement and all
accrued and unpaid interest thereon shall become immediately due and payable
without demand therefor on  December 31, 2016; and

ii.

The Company may not prepay any of the outstanding principal sum under the KF
Bridge Loan or any accrued and unpaid interest thereon, in whole or in part, at
any time prior to December 31, 2016, without prior written consent of the
Lender.

b.

The First KF Loan Agreement and the Second KF Loan Agreement shall be amended to
provide as follows:

i.

The occurrence of an “Event of Default” under the Third KF Loan Agreement shall
constitute an Event of Default under the First KF Loan Agreement and the Second
KF Loan Agreement and the Existing KF Loan Documents issued thereunder;

ii.

The exercise price for the Existing KF Loan Warrants and the Third Additional
Warrants (as that term is defined in the First KF Loan Agreement and the Second
KF Loan Agreement) is hereby reduced to Ten Cents ($0.10) per share of Common
Stock, subject to adjustment as provided for in the Existing KF Loan Warrants;

iii.

The expiration date for the Existing KF Loan Warrants is hereby extended to 5:00
P.M. Pacific Time on January 15, 2021;

3.

The Company hereby exercises its right to extend the maturity date of the loans
under the First KF Loan Agreement and the Second KF Loan Agreement to January
15, 2017 pursuant to the terms and conditions thereof.  Upon execution of this
Amendment Agreement by the parties hereto, the Company shall issue to the Lender
warrants to purchase up to 2,531,652 shares of Common Stock (representing the
Third Additional Warrants issuable pursuant to the First KF Loan Agreement and
the Second KF Loan Agreement) at any time and from time to time during the
period ending at 5:00 P.M. Pacific Time on September 1, 2021 at the exercise
price set forth in Section 2.b.ii of this Amendment Agreement.

4.

Upon execution of this Amendment Agreement by the parties hereto, the Lender
will surrender to the Company, for cancellation, the original KF Bridge Note (or
a certificate of the Lender confirming to the Company that such original KF
Bridge Note was not received by the Lender or was subsequently lost or
destroyed, and in either case that the Lender has not assigned, negotiated or
otherwise disposed of or transferred the KF Bridge Note) and, upon receipt of
the original KF Bridge Note (or such certificate, as the case may be), the
Company shall issue to the Lender a new promissory note containing the amended
terms of the KF Bridge Loan Agreement as set forth in Section 2.a of this
Amendment Agreement.

5.

Upon execution of this Amendment Agreement by the parties hereto, the Lender may
surrender to the Company, for cancellation, the Existing KF Loan Warrants and,
upon receipt of the Existing KF Loan Warrants, the Company shall issue to the
Lender new warrant certificates representing the Existing KF Loan Warrants and
the amended terms and conditions set forth in this Amendment Agreement and all
prior amendment agreements to the Existing KF Loan Documents.

6.

Except as modified by this Amendment Agreement, the Existing KF Loan Documents
 remain in full force and effect in accordance with their respective terms, and
are hereby ratified and confirmed in all respect by the Company and the Lender.

7.

This Amendment Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterpart have been signed by each party hereto and delivered to the other
parties.











--------------------------------------------------------------------------------

3







IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.




Triton Emission Solutions Inc.




By:  /s/ Anders Aasen




Name: Anders Aasen




Title:  CEO

 

KF Business Ventures, LP




By:  Kopple Financial, Inc.,

Its General Partner




/s/ Robert C. Kopple

By: Robert C. Kopple, Its President
































































































































--------------------------------------------------------------------------------

 







SCHEDULE B




FORM OF CONVERTIBLE NOTE
























































































































































--------------------------------------------------------------------------------

 







THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.




January 8, 2016

U.S. $1,500,000.00

TRITON EMISSION SOLUTIONS INC.

(Incorporated under the laws of the State of Delaware)




10% CONVERTIBLE NOTE




FOR VALUE RECEIVED, TRITON EMISSION SOLUTIONS INC. (herein referred to as the
“Company”) promises to pay to the order of KF BUSINESS VENTURES, LP (the
“Holder”), its successors and assigns, the principal sum of ONE MILLION FIVE
HUNDRED THOUSAND AND 00/00 DOLLARS ($1,500,000.00) or such lesser amount as may
be advanced to the Company and which is outstanding from time to time under the
terms and conditions set out in that Loan Agreement between the Company and KF
Business Ventures, LP dated as of the 8th day of January, 2016 (as may be
amended from time to time, the “Loan Agreement”), together with interest
accruing on the outstanding principal balance, as set forth below.




This Convertible Note is subject to the terms and conditions set out in the Loan
Agreement and in Schedule A to this Convertible Note, which terms and conditions
are incorporated by reference herein.  In the event that the provisions of this
Convertible Note are inconsistent or conflict with the terms and conditions set
out in the Loan Agreement, the terms and conditions of the Loan Agreement shall
govern and be binding upon the Company and the Holder.  Unless otherwise defined
herein, capitalized terms shall have the meaning set forth in the Loan
Agreement.  A copy of the Loan Agreement and Schedule A to this Convertible
Note, including, without limitation, any and all amendments thereto, may be
obtained by the Holder from the Company.




Subject to adjustment as set out in the Loan Agreement, the principal sum
outstanding shall bear interest at a rate of 10% per annum until the principal
sum outstanding is paid in full, which interest shall be compounded and
calculated monthly, in arrears, beginning on January 1, 2016 and on the first
(1st) day of each consecutive calendar month thereafter. Interest shall accrue
and remain unpaid on the principal sum outstanding until January 15, 2017 (the
“Maturity Date”).   On the Maturity Date, the entire principal sum outstanding,
together with any accrued and unpaid interest thereon, shall become immediately
due and payable without demand therefor.




Subject to the prior right of the registered Holder to exercise the Conversion
Rights as set forth in Schedule A to this Convertible Note, the Company may
prepay the principal sum outstanding and any accrued and unpaid interest thereon
at any time and from time to time as set out in the Loan Agreement and in
Schedule A to this Convertible Note.




Subject to the terms and conditions set forth in Schedule A to this Convertible
Note, the registered Holder may convert the principal sum outstanding under this
Convertible Note and any accrued but unpaid interest thereon, in whole or in
part, into shares of the Company’s common stock at an initial conversion price
of $0.10 per share (subject to adjustment as provided in Schedule A to this
Convertible Note), provided that such conversion rights may only be exercised in
minimum increments equal to the lesser of $250,000.00 and the total amount
outstanding under this Convertible Note.  




IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

TRITON EMISSION SOLUTIONS INC.




By:  ________________________

Name:

Title:











--------------------------------------------------------------------------------

2







Schedule A




TRITON EMISSION SOLUTIONS INC.

TERMS AND CONDITIONS OF 10% CONVERTIBLE NOTE

DUE JANUARY 15, 2017




Section 1.

Terms Subject to Loan Agreement.  This Convertible Note is subject to the terms
and conditions set out in the Loan Agreement and in Schedule A to this
Convertible Note, which terms and conditions are incorporated by reference
herein.  In the event that the provisions of this Convertible Note are
inconsistent or conflict with the terms and conditions set out in the Loan
Agreement, the terms and conditions of the Loan Agreement shall govern and be
binding upon the Company and the Holder.  Unless otherwise defined herein,
capitalized terms shall have the meaning set forth in the Loan Agreement.  A
copy of the Loan Agreement and any and all amendments thereto, may be obtained
by the Holder from the Company.




Section 2.

Replacement Note.  Upon conversion of a portion, but less than all, of the
principal sum outstanding under the Convertible Note in accordance with the
terms hereof, a new note may be issued to the Holder in the remaining principal
sum outstanding after such conversion.  




Section 3.

Resale Restrictions.   The Convertible Notes have been, and the Convertible Note
Shares will be, issued pursuant to exemptions from the registration requirements
of the Securities Act and any applicable state securities laws.  As a result,
the Convertible Note is, and the Convertible Note Shares, will, upon their
issuance, be “restricted securities” as defined in Rule 144 of the Securities
Act and are, and will be, subject to restrictions on transfer.  The Convertible
Note and the Convertible Note Shares may not be reoffered, resold, transferred
or otherwise disposed of unless such reoffer, resale, transfer or disposition is
made pursuant to an effective registration statement under the Securities Act or
pursuant to an available exemption from the registration requirements of the
Securities Act, and, in each case, in compliance with any applicable state
securities laws.  The Company may refuse to register any resale, transfer or
disposition of the Convertible Note or the Convertible Note Shares not made
pursuant to an effective registration statement under the Securities Act or
pursuant to an available exemption from the registration requirements of the
Securities Act, or not made in compliance with any applicable state securities
laws.  All certificates representing the Convertible Note Shares will be
endorsed with a restrictive legend substantially similar to the following:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”




Section 4.

Canadian Resale Restrictions.  The Company is an “OTC reporting issuer” as that
term is defined in MI 51-105, and the Convertible Note has been, and the
Convertible Note Shares will be, issued and sold pursuant to exemptions from the
prospectus requirements of applicable Canadian securities laws.  The Convertible
Note and the Convertible Note Shares may not be traded in or from a jurisdiction
in Canada unless such trade is made in accordance with the provisions of MI
51-105, the Holder will comply with such conditions in making any trade of the
Convertible Note or the Convertible Note Shares in or from a jurisdiction in
Canada and the Company will refuse to register any transfer of the Convertible
Note or the Convertible Note Shares made in connection with a trade of such
securities in or from a jurisdiction in Canada and not made in accordance with
the provisions of MI 51-105.  Notwithstanding the generality of the forgoing, as
of the date hereof, MI 51-105 generally provides that Convertible Note and the
Convertible Note Shares may not be traded in or from a jurisdiction in Canada
unless the following conditions have been met:

















--------------------------------------------------------------------------------

3







10.14.

A four month period has passed from the later of (i) the date that the Company
distributed such securities, and (ii) the date such securities were distributed
by a control person of the Company;




10.15.

If the person trading the securities is a control person of the Company, such
person has held the securities for at least 6 months;




10.16.

The number of securities that the person proposes to trade, plus the number of
securities of the same class that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding securities of the same
class;




10.17.

The trade is made through an investment dealer registered in a jurisdiction in
Canada;




10.18.

The investment dealer executes the trade through any of the over-the-counter
markets in the United States;




10.19.

There has been no unusual effort made to prepare the market or create a demand
for the securities;




10.20.

No extraordinary commission or other consideration is paid to a person for the
trade;




10.21.

If the person trading the securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and




10.22.

All certificates representing the securities bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.




As of the date hereof, the Holder represents and warrants to the Company that it
does not presently intend to trade the Convertible Note or the Convertible Note
Shares in or from a jurisdiction in Canada.  If, after the date hereof, the
Holder does intend to trade Convertible Note or the Convertible Note Shares in
or from a jurisdiction in Canada, it will, prior to any such trade, and in
addition to complying with the provisions of this Section 4., re-submit all
certificates representing the Convertible Note or the Convertible Note Shares,
as the case may be, to the Company for purposes of having the legend set out in
Section 13(1) of MI 51-105 endorsed on such certificates.




Section 5.

Prepayment Right.  Subject to the prior right of the registered Holder of the
Convertible Note to exercise the Conversion Right as described below, the
Company may prepay the outstanding principal amount and any accrued and unpaid
interest thereon under at any time and from time to time, either in whole or in
part, in minimum increments equal to the lesser of Two Hundred and Fifty
Thousand Dollars ($250,000.00) each and the total amount remaining outstanding
under the Convertible Note without any prepayment penalty or premium (the
“Prepayment Right”), which prepayment shall be applied in the manner provided in
Section 2.7 of the Loan Agreement.  Prior to exercising the Prepayment Right,
the Company shall give the registered Holder of the Convertible Note not less
than 10 business days (the “Prepayment Notice Period”) advance written notice of
the Company’s intention to prepay the outstanding principal amount and any
accrued and unpaid interest thereon under the Loan in the amount specified in
such written notice (the “Prepayment Notice” and “Prepayment Amount”,
respectively).  During the Prepayment Notice Period, the registered Holder of
the Convertible Note shall have the right to exercise the Conversion Right, and
if timely exercised, the amount so converted shall be applied in reduction of
the Prepayment Amount permitted hereunder in respect to such Prepayment Notice.
If, during the Prepayment Notice Period, the registered holder of the
Convertible Note fails to exercise the Conversion Right in the full amount of
the Prepayment Amount, upon expiration of the Prepayment Notice Period, the
Conversion Right shall be subject to the Prepayment Right in an amount equal to
the remainder of the Prepayment Amount set forth in the Prepayment Notice after
such conversion.




Section 6.

Conversion.   Subject to the Terms, the registered Holder of the Convertible
Note shall have the following conversion rights (the ‘Conversion Rights’):











--------------------------------------------------------------------------------

4







(a)

Right to Convert; Conversion Price.  The registered Holder of the Convertible
Note shall be entitled, at any time, at the office of the Company, to convert
all or any portion of the principal sum outstanding under the Convertible Note
and any accrued but unpaid interest thereon into shares of the Company’s common
stock (the “Convertible Note Shares”) at an initial conversion price of $0.10
per share, subject to adjustment as provided for in this Convertible Note (the
“Conversion Price”), provided that such Conversion Rights may only be exercised
in minimum increments equal to the lesser of $250,000.00 and the total amount
outstanding under the Convertible Note.




(b)

Mechanics of Conversion.  To exercise the Conversion Rights, the Holder shall
deliver the following to the offices of the Company:




(i)

the original Convertible Note; and




(ii)

a fully completed and duly exercised notice of conversion in the form attached
as Appendix A to these Terms (the “Notice of Conversion”) specifying the amount
of the Convertible Note to be so converted.




Upon delivery of the above documents to the Company, the Holder shall be
entitled to receive a certificate or certificates for the Convertible Note
Shares so issuable and a replacement Convertible Note for the balance of the
principal amount outstanding after exercise of the Conversion Rights (if any).
 No fractional shares shall be issued in connection with any exercise of the
Conversion Rights.  In lieu of the issuance of any fractional share, the Company
shall round up or down the fractional amount to the nearest whole number.




(c)

Conversion Subject to Applicable Securities Laws.  The Lender, having previously
provided evidence satisfactory to the Company to establish the availability of
exemptions from the registration requirements of the Securities Act and
applicable state securities laws, and from the prospectus requirements of
applicable Canadian securities laws, for issuance of this Convertible Note and,
upon conversion thereof, for issuance of the Convertible Note Shares, may
exercise the Conversion Rights without any further requirement of establishing,
or providing the Company with any additional evidence establishing, the
availability of such exemptions.  Notwithstanding any other provision, transfer
of the Convertible Note to any person other than the Lender, and  the exercise
of the Conversion Rights by any person other than the Lender is expressly made
subject to the availability of (A) an applicable exemption from the registration
requirements of the Securities Act and any applicable state securities laws; and
(B) an applicable exemption from the prospectus requirements of any applicable
Canadian securities laws.  If this Convertible Note is transferred to any person
other than the Lender and/or the Conversion Rights are to be exercised by any
person other than the Lender, the Company may, as a condition precedent to such
transfer and/or the exercise of the Conversion Rights, require that person to
provide to the Company such evidence that the Company, in its sole discretion,
may require to establish whether such an exemption from the registration and
prospectus requirements is available.




Section 7.

Mutilation or Loss of Convertible Note.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of the
Convertible Note, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of the original Convertible Note, the Company will
execute and deliver a new Convertible Note of like tenor and date and any such
lost, stolen, destroyed or mutilated Convertible Note shall thereupon become
void.




Section 8.

Reservation of Shares.  The Company will, at all times prior to the Maturity
Date, reserve for issuance upon exercise of the Convertible Note such number of
shares of Common Stock as shall be required for issuance of the Convertible Note
Shares upon exercise of the Convertible Note.














--------------------------------------------------------------------------------

5







Section 9.

No Rights as Stockholder.  The Holder shall not, by virtue hereof, be entitled
to any rights as a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in the Convertible Note, the
Terms and the Loan Agreement and are not enforceable against the Company except
to the extent set forth therein.




Section 10.

Adjustment to Conversion Price in Event of Default.  Upon the occurrence of an
Event of Default under the Loan Agreement at any time prior to the earlier of
the date the entire indebtedness evidenced by this Convertible Note is paid in
full or the date the entire indebtedness evidenced by this Convertible Note has
been converted pursuant to the Conversion Right9, and for so long as such Event
of Default is continuing, the registered Holder may exercise Conversion Rights
at an adjusted Conversion Price (the “Default Conversion Price”) equal to the
lesser of the following:




(a)

The then Conversion Price (as adjusted from time to time pursuant to the
provisions of this Convertible Note);




(b)

If the Common Stock is listed or quoted on a national securities exchange, the
OTC Bulletin Board or the OTCQB or OTCQX market tiers of the inter-dealer
quotation system maintained by OTC Markets Group Inc. (or any successors to the
forgoing), 50% of the volume weighted average price of the Common Stock over the
five (5) trading days immediately preceding the date of exercise;




(c)

If the Common Stock is not so listed or quoted, but the Common Stock is quoted
on the OTC Pink market tier of the electronic inter-dealer quotation system
maintained by OTC Markets Group Inc. (or any successor to the forgoing), 50% of
the average closing bid price per share for the Common Stock over the five (5)
 trading days immediately preceding the date of exercise; and




(d)

If the Common Stock is not so listed, quoted or reported, 50% of the fair market
value per share of the Common Stock on the date of exercise, as determined by an
independent appraiser selected in good faith by the Lender and reasonably
acceptable to the Company (the fees and expenses of which shall be paid by the
Company.




The provisions of this Section 10 shall be in addition to, and not in lieu of,
any other rights that the Holder may have under the Loan.  




Section 11.

Adjustment to Conversion Price for Subsequent Offerings. If, at any time prior
to the earlier of the date the entire indebtedness evidenced by this Convertible
Note is paid in full or the date the entire indebtedness evidenced by this
Convertible Note has been converted pursuant to the Conversion Right (or any
combination thereof), the Company issues shares of Common Stock or any options,
warrants, convertible notes or similar rights to acquire shares of Common Stock
for a  purchase, exercise or conversion price per share (the “Subsequent
Offering Price”) less than the Conversion Price (as may be adjusted from time to
time pursuant to this Convertible Note), the Conversion Price in effect
immediately after such issuance shall be automatically adjusted to an amount
equal to the lowest Subsequent Offering Price




Section 12.

Adjustment to Conversion Price for Stock Dividends, Stock Splits,
Reclassifications, Mergers, Etc.  The Conversion Price and the number of
Convertible Note Shares issuable upon the exercise of the Conversion Rights
shall be subject to adjustment in the events and in the following manner:




(a)

If the Company (i) subdivides its then outstanding shares of Common Stock into a
larger number of shares by way of any stock split, stock dividend,
recapitalization or similar transaction, (ii) combines its then outstanding
shares of Common Stock into a smaller number of shares of Common Stock by way of
combination, reverse stock split, share consolidation or similar transaction, or
(iii) pays or issues a stock dividend on its then outstanding shares of Common
Stock or otherwise makes a distribution of its Common Stock that is payable or
issuable in shares of Common Stock,











--------------------------------------------------------------------------------

6







the Conversion Price shall be adjusted to an amount equal to the product of the
Conversion Price in effect immediately prior to such transaction, multiplied by
a fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such transaction, and the denominator of which
shall be the number of shares of Common Stock outstanding immediately after such
transaction;




(b)

If the Company reclassifies its Common Stock (other than a change in par value
or a subdivision or combination as provided for in Paragraph (a) above), or the
Company enters into any reorganization, consolidation or merger of the Company
with or into another corporation or entity (other than a merger or
reorganization with respect to which the Company is the continuing corporation
and which does not result in any reclassification of any class of common capital
stock of the Company), or a transfer of all or substantially all of the assets
of the Company, or the payment of a liquidating distribution then, as part of
any such reorganization, reclassification, consolidation, merger, sale or
liquidating distribution, lawful provision shall be made so that the Convertible
Note will be assumed by the surviving or transferee entity and the holder of the
Convertible Note shall have the right thereafter to receive upon exercise of the
Conversion Right, the kind and amount of shares of stock or other securities or
property, and in such proportion as adjusted, which the Holder would have been
entitled to receive if, immediately prior to any such reorganization,
reclassification, consolidation, merger, sale or liquidating distribution, as
the case may be, the Holder had held the number of shares of common capital
stock of the Company that were then purchasable upon the exercise of the
Conversion Right. In any such case, appropriate adjustment (as reasonably
determined by the Board of Directors of the Company) shall be made in the
application of the provisions set forth herein with respect to the rights and
interests thereafter of the holder of the Convertible Note such that the
Conversion Right (including provisions with respect to the Conversion Price)
shall thereafter be applicable, as nearly as is reasonably practicable, in
relation to any shares of stock or other securities or property thereafter
deliverable upon the exercise of the Conversion Right; and




Section 13.

Adjustments Cumulative. The adjustments provided for in Section 10, Section 11
and Section 12 are cumulative.




Section 14.

Notices.  Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon, (a) by personal delivery or
telecopy, or (ii) one business day after deposit with a nationally recognized
overnight delivery service such as Federal Express, with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by
written notice to each of the other parties hereto.




COMPANY:    

TRITON EMISSION SOLUTIONS INC.

Attention: Chief Financial Officer

151 San Francisco Street, Suite 201,

San Juan, Puerto Rico 00901




Tel: 800-648-4287




HOLDER:

At the address set forth in the registers of the Company.




Section 15.

Payment of Taxes. The Company shall not be required to pay any tax or other
charge imposed in connection with the exercise of the Conversion Right or a
permissible transfer involved in the issuance of any certificate for shares
issuable under the Convertible Note in the name other than that of the Holder,
and in any such case, the Company shall not be required to issue or deliver any
stock certificate until such tax or other charge has been paid or it has been
established to the Company’s satisfaction that no such tax or other charge is
due.




















--------------------------------------------------------------------------------







APPENDIX A TO

TRITON EMISSION SOLUTIONS

TERMS AND CONDITIONS OF 10% CONVERTIBLE NOTE

DUE JANUARY 15, 2017







NOTICE OF CONVERSION*




TO:    TRITON EMISSION SOLUTIONS INC.




The undersigned hereby irrevocably elects to exercise the conversion rights
attached to that 10% Convertible Note issued by TRITON EMISSION SOLUTIONS INC.
(the “Company”) in the principal amount of:




___________________________________________________________ (insert principal
amount)

and registered in the name of:




____________________________________________________________ (insert name of
Holder)

(the “Convertible Note”)  in accordance with the Terms of the Convertible Note.




The undersigned represents and warrants to the Company that, as of the date
hereof, the undersigned is an "accredited investor" as such term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act") and that the shares of common stock issuable to the
undersigned upon conversion of the Convertible Note are being acquired for
investment purposes for the undersigned's own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and the undersigned has no present intention of selling, granting any
participation in, or otherwise distributing the same.




The undersigned agrees not to offer, resell, pledge or otherwise transfer the
common shares issuable to the undersigned upon conversion of the Convertible
Note unless such offer, resale, pledge or transfer is made pursuant to an
effective registration under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act.







DATE OF CONVERSION




 

AUTHORIZED SIGNATURE OF HOLDER




AMOUNT OF PRINCPAL AND INTEREST TO BE CONVERTED

 

NAME




 

 

ADDRESS




 

 







 

 

CITY, STATE, COUNTRY, ZIP CODE







*

No shares will be issued until the original Convertible Note(s) to be converted
and the Notice of Conversion are received by the Company.

  











--------------------------------------------------------------------------------







SCHEDULE C




FORM OF WARRANT CERTIFICATE







































































































































































--------------------------------------------------------------------------------







THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.




THIS WARRANT MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED
INVESTOR” PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES ACT.







TRITON EMISSION SOLUTIONS INC.

A DELAWARE CORPORATION




NON-TRANSFERRABLE COMMON STOCK PURCHASE

WARRANT CERTIFICATE NUMBER {CERT NO.}




{ISSUE DATE}




1.

Issuance




THIS IS TO CERTIFY THAT, for value received, KF BUSINESS VENTURES, LP, a limited
partnership formed under the laws of the State of California with an address
located at 10866 Wilshire Boulevard, Suite 1500, Los Angeles, California 90024
(the “Holder”), shall have the right to purchase from TRITON EMISSION SOLUTIONS
INC., a Delaware  corporation (the “Company”), {NUMBER} fully paid and
non-assessable shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) at any time until 5:00 P.M., Pacific time, on the fifteenth
(15th) day of January, 2021 (the “Expiration Date”), at an exercise price of Ten
Cents ($0.10) per share (the "Exercise Price"), subject to further adjustments
as set forth herein.  The shares of Common Stock issuable upon exercise of this
Warrant are hereinafter referred to as the “Warrant Shares.”

 

2.

Terms Subject to Loan Agreement




This Warrant is subject to the terms and conditions set out in that loan
agreement between the Company and KF Business Ventures, LP (the “Lender”) dated
as of January 8, 2016, as may be amended from time to time by the parties
thereto (the “Loan Agreement”), which terms and conditions are incorporated by
reference herein.  In the event that the provisions of this Warrant are
inconsistent or conflict with the terms and conditions set out in the Loan
Agreement, the terms and conditions of the Loan Agreement shall govern and be
binding upon the Company and the Holder.  Unless otherwise defined herein,
capitalized terms used in this Warrant shall have the meaning set forth in the
Loan Agreement.  A copy of the Loan Agreement, including, without limitation,
any and all amendments thereto, may be obtained by the Holder from the Company.




3.

Warrant Non-Transferrable




This Warrant shall be not be transferrable except with the prior written consent
of the Company (which consent may be withheld or delayed for any or no reason as
determined by the Company in its sole and absolute discretion).  Notwithstanding
the forgoing, the Holder shall be permitted to transfer the Warrants to an
Affiliate of the Lender without the prior consent of the Company, provided that
such transfer is completed in a transaction or as part of a series of
transactions that does not require registration under the Securities Act or any
applicable state securities laws and the Lender provides the Company with an
opinion of legal counsel to such effect, which opinion shall be of substance and
form, and such legal counsel shall be of such standing, as is reasonably
satisfactory to the Company.














--------------------------------------------------------------------------------










2




TRITON EMISSION SOLUTIONS INC.

Non-Transferrable Common Stock Purchase

Warrant Certificate {CERT NO.}







4.

Exercise of Warrants




This Warrant is exercisable in whole or in partial allotments of no less than
1,000 Warrant Shares at the Exercise Price per Warrant Share payable hereunder,
payable in cash or by certified or official bank check.  Upon surrender of this
Warrant Certificate with the annexed Notice of Exercise Form duly executed,
together with payment of the Exercise Price for the Warrant Shares purchased,
the Holder shall be entitled to receive a certificate or certificates for the
Warrant Shares so purchased.  No fractional shares shall be issued in connection
with any exercise of this Warrant.  In lieu of the issuance of any fractional
share, the Company shall round up or down the fractional amount to the nearest
whole number.




5.

Cashless Exercise Right




In addition to any rights that the Holder may have to offset the Exercise Price
against the outstanding indebtedness under the Loan, the Holder of this Warrant
may elect to exercise this Warrant by means of a “cashless exercise” (the
“Cashless Exercise Right”) in which the Holder shall, upon surrender of this
Warrant Certificate with the annexed Notice of Exercise Form duly executed, be
entitled to receive that number of Warrant Shares as is equal to the number
obtained by the following formula:







Where:




A = If the Common Stock is listed or quoted on a national securities exchange,
the OTC Bulletin Board or the OTCQB or OTCQX market tiers of the inter-dealer
quotation system maintained by OTC Markets Group Inc. (or any successors to the
forgoing), the volume weighted average price of the Common Stock for the trading
day immediately preceding the date of exercise;  if the Common Stock is not so
listed or quoted, but the Common Stock is quoted on the OTC Pink market tier of
the electronic inter-dealer quotation system maintained by OTC Markets Group
Inc. (or any successor to the forgoing), the closing bid price per share for the
Common Stock for the  trading day immediately preceding the date of exercise;
and if the Common Stock is not so listed, quoted or reported, the fair market
value per share of the Common Stock on the date of exercise, as determined by an
independent appraiser selected in good faith by the Lender and reasonably
acceptable to the Company (the fees and expenses of which shall be paid by the
Company).

.

B = the Exercise Price.




C = the number of Warrant Shares that the Holder would otherwise be entitled to
upon exercise of the Warrants had it elected to pay the Exercise Price in cash.




Notwithstanding the forgoing, the Holder’s right to exercise the Cashless
Exercise Right shall be limited such that the total number of shares issuable
upon the exercise of any or all Warrants issued pursuant to the Loan Agreement
by way of the Cashless Exercise Rights shall be 4,000,000 Warrant Shares.  By
way of example, if holders of Warrants issued pursuant to the Loan Agreement
other than the Holder exercise the Cashless Exercise Rights attached to such
Warrants for an aggregate total of 4,000,000 shares of Common Stock, the Holder
shall not be entitled to exercise the Cashless Exercise Rights in respect of
this Warrant.




















--------------------------------------------------------------------------------










3




TRITON EMISSION SOLUTIONS INC.

Non-Transferrable Common Stock Purchase

Warrant Certificate {CERT NO.}







6.

Adjustment to Cash Exercise Price in Event of Default




Upon the occurrence of an Event of Default under the Loan Agreement at any time
prior to the earlier of the Expiration Date and the date that all of the
Warrants represented hereby have been exercised, and for so long as such Event
of Default is continuing, the Holder may exercise this Warrant for cash (and not
by way of a “cashless exercise”) at an adjusted Exercise Price (the “Default
Exercise Price”) equal to the lesser of the following:




(1)

The then Exercise Price (as adjusted from time to time pursuant to the
provisions of this Warrant);




(2)

If the Common Stock is listed or quoted on a national securities exchange, the
OTC Bulletin Board or the OTCQB or OTCQX market tiers of the inter-dealer
quotation system maintained by OTC Markets Group Inc. (or any successors to the
forgoing), 50% of the volume weighted average price of the Common Stock over the
five (5) trading days immediately preceding the date of exercise;




(3)

If the Common Stock is not so listed or quoted, but the Common Stock is quoted
on the OTC Pink market tier of the electronic inter-dealer quotation system
maintained by OTC Markets Group Inc. (or any successor to the forgoing), 50% of
the average closing bid price per share for the Common Stock over the five (5)
trading days immediately preceding the date of exercise; and




(4)

If the Common Stock is not so listed, quoted or reported, 50% of the fair market
value per share of the Common Stock on the date of exercise, as determined by an
independent appraiser selected in good faith by the Lender and reasonably
acceptable to the Company (the fees and expenses of which shall be paid by the
Company).




Notwithstanding the generality of the forgoing, the Holder shall be deemed to
have exercised this Warrant for cash, and not by way of a “cashless exercise” if
the Holder offsets the cash payable upon exercise of this Warrant pursuant to
this Article 5 against the outstanding indebtedness of the Company under the
Loan, if any, provided however, that such offset shall be deemed not to be an
exchange of securities for purposes of Rule 144.  The provisions of this Article
5 shall be in addition to, and not in lieu of, any other rights that the Holder
may have under the Loan.  Nothing in this Article 5 shall be construed as
limiting the rights of the Holder to exercise this Warrant by way of a “cashless
exercise” in accordance with Article 5, provided that such cashless exercise
shall continue to be calculated based on the Exercise Price and not the Default
Exercise Price.




7.

Adjustment to Exercise Price for Subsequent Offerings




If, at any time prior to the Expiration Date, the Company issues shares of
Common Stock or any options, warrants, convertible notes or similar rights to
acquire shares of Common Stock for a  purchase, exercise or conversion price per
share (the “Subsequent Offering Price”) less than the Exercise Price set out in
Article 1 (as may be adjusted from time to time pursuant to the provisions of
this Warrant), the Exercise Price in effect immediately after such issuance
shall be automatically adjusted to an amount equal to the lowest Subsequent
Offering Price.




8.

Adjustment to Exercise Price for Stock Dividends, Stock Splits,
Reclassifications, Mergers, Etc.  




The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the following manner:











--------------------------------------------------------------------------------










4




TRITON EMISSION SOLUTIONS INC.

Non-Transferrable Common Stock Purchase

Warrant Certificate {CERT NO.}







(1)

If the Company (i) subdivides its then outstanding shares of Common Stock into a
larger number of shares by way of any stock split, stock dividend,
recapitalization or similar transaction, (ii) combines its then outstanding
shares of Common Stock into a smaller number of shares of Common Stock by way of
combination, reverse stock split, share consolidation or similar transaction, or
(iii) pays or issues a stock dividend on its then outstanding shares of Common
Stock or otherwise makes a distribution of its Common Stock that is payable or
issuable in shares of Common Stock, the Exercise Price shall be adjusted to an
amount equal to the product of the Exercise Price in effect immediately prior to
such transaction, multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding immediately prior to such
transaction, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such transaction;




(2)

If the Company reclassifies its Common Stock (other than a change in par value
or a subdivision or combination as provided for in Paragraph 8(1) above), or the
Company enters into any reorganization, consolidation or merger of the Company
with or into another corporation or entity (other than a merger or
reorganization with respect to which the Company is the continuing corporation
and which does not result in any reclassification of any class of common capital
stock of the Company), or a transfer of all or substantially all of the assets
of the Company, or the payment of a liquidating distribution then, as part of
any such reorganization, reclassification, consolidation, merger, sale or
liquidating distribution, lawful provision shall be made so that the Warrants
will be assumed by the surviving or transferee entity and the holder of the
Warrants shall have the right thereafter to receive upon the exercise thereof,
the kind and amount of shares of stock or other securities or property, and in
such proportion as adjusted, which the Holder would have been entitled to
receive if, immediately prior to any such reorganization, reclassification,
consolidation, merger, sale or liquidating distribution, as the case may be, the
Holder had held the number of shares of common capital stock of the Company that
were then purchasable upon the exercise of the Warrants. In any such case,
appropriate adjustment (as reasonably determined by the Board of Directors of
the Company) shall be made in the application of the provisions set forth herein
with respect to the rights and interests thereafter of the holder of the
Warrants such that the provisions of this Warrant (including provisions with
respect to the Exercise Price) shall thereafter be applicable, as nearly as is
reasonably practicable, in relation to any shares of stock or other securities
or property thereafter deliverable upon the exercise of the Warrants; and




(3)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.




9.

 Reservation of Shares




The Company hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of shares of Common Stock as shall be required for issuance of the Warrant
Shares upon exercise of this Warrant.




10.

Mutilation or Loss of Warrant




Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) receipt of reasonably satisfactory indemnification, and (in the
case of mutilation) upon surrender and cancellation of this Warrant, the Company
will execute and deliver a new Warrant of like tenor and date and any such lost,
stolen, destroyed or mutilated Warrant shall thereupon become void.











--------------------------------------------------------------------------------










5




TRITON EMISSION SOLUTIONS INC.

Non-Transferrable Common Stock Purchase

Warrant Certificate {CERT NO.}







11.

Rights of the Holder




The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Company, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.




12.

US Securities Matters




This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) and have been issued
to the Holder for investment purposes and not with a view to the distribution of
either the Warrant or the Warrant Shares.  Each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Company, setting forth the restrictions on
transfer contained in this Section. The Holder understands that this Warrant and
the Warrants Shares constitute “restricted securities” as defined in Rule 144.
 By acceptance of this certificate, the Holder acknowledges and agrees that:




(1)

The Holder is acquiring this Warrant and the Warrant Shares for its own account
for investment, with no present intention of dividing its interest with others
or of reselling or otherwise disposing of all or any portion of the same;




(2)

The Holder does not intend any sale of this Warrant or the Warrant Shares either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or non-occurrence of any predetermined event or circumstance;




(3)

The Holder has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for or which is likely to
compel a disposition of this Warrant or the Warrant Shares;




(4)

The Holder is not aware of any circumstances presently in existence which are
likely in the future to prompt a disposition of this Warrant or the Warrant
Shares;




(5)

This Warrant and the Warrant Shares were offered to the Holder in direct
communication between the Holder and the Company and not through any
advertisement of any kind; and




(6)

The Holder has the financial means to bear the economic risk of the investment
which it hereby agrees to make.




All certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”











--------------------------------------------------------------------------------










6




TRITON EMISSION SOLUTIONS INC.

Non-Transferrable Common Stock Purchase

Warrant Certificate {CERT NO.}







In addition, the Holder will comply with all other applicable securities
legislation in addition to the Securities Act to which the Holder is subject in
selling or transferring any Warrants or Warrant Shares and the Company may
refuse to register any sale or transfer not in compliance with such other
securities legislation.




THIS WARRANT MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED
INVESTOR” PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES ACT.




13.

Canadian Securities Matters




By acceptance of this certificate, the Holder acknowledges and agrees that the
Company is an “OTC reporting issuer” as that term is defined in MI 51-105, and
that the Warrant Shares will be, issued and sold pursuant to exemptions from the
prospectus requirements of applicable Canadian securities laws.  The Holder
further acknowledges and agrees that the Warrants and the Warrant Shares may not
be traded in or from a jurisdiction in Canada unless such trade is made in
accordance with the provisions of MI 51-105, the Holder will, and will cause its
Affiliates to, comply with such conditions in making any trade of the Warrants
or Warrant Shares in or from a jurisdiction in Canada and the Company will
refuse to register any transfer of the Warrants or Warrant Shares made in
connection with a trade of such securities in or from a jurisdiction in Canada
and not made in accordance with the provisions of MI 51-105.  Notwithstanding
the generality of the forgoing, as of the date hereof, MI 51-105 generally
provides that securities may not be traded in or from a jurisdiction in Canada
unless the following conditions have been met:




(a)

A four month period has passed from the later of (i) the date that the Company
distributed the securities, and (ii) the date the securities were distributed by
a control person of the Company;




(b)

If the person trading the securities is a control person of the Company, such
person has held the securities for at least 6 months;




(c)

The number of securities that the person proposes to trade, plus the number of
securities of the same class that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding securities of the same
class;




(d)

The trade is made through an investment dealer registered in a jurisdiction in
Canada;




(e)

The investment dealer executes the trade through any of the over-the-counter
markets in the United States;




(f)

There has been no unusual effort made to prepare the market or create a demand
for the securities;




(i)

No extraordinary commission or other consideration is paid to a person for the
trade;




(g)

If the person trading the securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and




(h)

All certificates representing the securities bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.

















--------------------------------------------------------------------------------










7




TRITON EMISSION SOLUTIONS INC.

Non-Transferrable Common Stock Purchase

Warrant Certificate {CERT NO.}







By acceptance of this certificate, the Holder represents and warrants to the
Company that it is a resident of the jurisdiction set forth in the Holder’s
address above, that it does not presently intend to trade the Warrants or the
Warrant Shares in or from a jurisdiction in Canada.  If, after the date hereof,
the Holder does intend to trade the Warrants or Warrant Shares in or from a
jurisdiction in Canada, it will, prior to any such trade, re-submit all
certificates representing the Warrant Shares to the Corporation for purposes of
having the legend set out in Section 13(1) of MI 51-105 endorsed on such
certificates.




14.

No Short Sales




By acceptance of this certificate, the Holder hereby agrees that it shall not,
and shall not permit any Affiliate of the Holder to:




(a)

Engage in any short sales of any shares of any class of the Company’s capital
stock;




(b)

Cause any other person, entity or group to engage in any short sales of any
shares of any class of the Company’s capital stock; or




(c)

Otherwise act in concert, or in common enterprise, with any other person, entity
or group with respect to engaging in short sales of any shares of any class of
the Company’s common stock.




15.

Payment of Taxes




The Company shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares issuable under this Warrant in the
name other than that of the Holder, and in any such case, the Company shall not
be required to issue or deliver any stock certificate until such tax or other
charge has been paid or it has been established to the Company’s satisfaction
that no such tax or other charge is due.




16.

Notices




Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.




COMPANY:    

TRITON EMISSION SOLUTIONS INC.

Attention: Chief Financial Officer

151 San Francisco Street, Suite 201,

San Juan, Puerto Rico 00901




Tel: 800-648-4287




HOLDER:

At the address set forth above.




















--------------------------------------------------------------------------------










8




TRITON EMISSION SOLUTIONS INC.

Non-Transferrable Common Stock Purchase

Warrant Certificate {CERT NO.}







17.

Governing Law




This Warrant shall be deemed to be a contract made under the laws of the State
of Florida and for all purposes shall be governed by and construed in accordance
with the laws of the State of Florida applicable to contracts to be made and
performed entirely within the State of Florida.




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its duly authorized officer.




TRITON EMISSION SOLUTIONS INC.

by its authorized signatory:







By: ____________________________

Name: __________________________

Title: ___________________________














































































































--------------------------------------------------------------------------------







NOTICE OF EXERCISE FORM




TO:

TRITON EMISSION SOLUTIONS INC.

A Delaware corporation (the “Company”)




Dear Sirs:




The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for




_________________________________________

(Insert No. of Shares)

shares (the “Warrant Shares”) of the common stock, par value $0.001 per share
(the “Common Stock”) of TRITON EMISSION SOLUTIONS INC. referred to in the
Non-Transferrable Common Stock Purchase Warrant Certificate {CERT NO.}
surrendered herewith according to the terms and conditions thereof and (check
one):




[   ]  

herewith makes payment by cash, certified check or bank draft of the purchase
price in full for the Warrant Shares in accordance with the Warrant; or




[   ]

hereby notifies the Corporation that it is exercising the cashless exercise
rights provided in the Warrant. (NOTE:  On exercise of the cashless exercise
rights set out in the Warrant, the Subscriber shall not be entitled to that
number of Warrant Shares set out above, but shall instead be entitled to that
number of Warrant Shares resulting from the formula set out in Section 5 of the
Warrant Certificate, with “C” being the number of Warrant Shares set out above.)




Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:




NAME:

 

 

(Please Print)

ADDRESS:

 













The Subscriber represents and warrants to the Company that:




(a)

The Subscriber is an “accredited investor” as that term is defined in Rule 501
of Regulation D of the Securities Act of 1933 (the “Securities Act”)




(b)

The Subscriber has not offered or sold the Warrant Shares within the meaning of
the Securities Act;




(c)

The Subscriber is acquiring the Warrant Shares for its own account for
investment purposes, with no present intention of dividing its interest with
others or of reselling or otherwise disposing of all or any portion of the same;




(d)

The Subscriber does not intend any sale of the Warrant Shares either currently
or after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;




(e)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Warrant Shares;




(f)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Warrant Shares;




(g)

The Warrant Shares were offered to the Subscriber in direct communication
between the Subscriber and the Company and not through any advertisement of any
kind;




(h)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;











--------------------------------------------------------------------------------

2










(i)

This subscription form will also confirm the Subscriber’s agreement as follows:




(i)

the Warrant Shares have not been registered under the Securities Act or
applicable state “Blue Sky” laws and, therefore, the Warrant Shares may not be
resold, transferred or hypothecated except pursuant to an effective registration
statement under the Securities Act and any applicable state “Blue Sky” laws, or
an opinion of counsel satisfactory to the Company to the effect that such
registration is not necessary.  The Company will refuse to register any sale or
transfer of the Warrant Shares not made in compliance with the Securities Act or
any other applicable securities laws.




(ii)

Only the Company can take action to register the Warrant Shares under the
Securities Act or applicable state securities law or to comply with the
requirements for an exemption under the Securities Act or applicable state
securities law.




(iii)

The certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”




(j)

The Subscriber acknowledges and agrees that the Company is an “OTC reporting
issuer” as that term is defined in Canadian Multilateral Instrument MI 51-105 –
Issuers Quoted in the U.S. Over-the-Counter Markets of the Canadian Securities
Administrators (“MI 51-105”), and that the Warrant Shares will be, issued and
sold pursuant to exemptions from the prospectus requirements of applicable
Canadian securities laws.  The Subscriber further acknowledges and agrees that
the  Warrant Shares may not be traded in or from a jurisdiction in Canada unless
such trade is made in accordance with the provisions of MI 51-105, the
Subscriber comply with such conditions in making any trade of the Warrant Shares
in or from a jurisdiction in Canada and the Company will refuse to register any
transfer of the Warrant Shares made in connection with a trade of such
securities in or from a jurisdiction in Canada and not made in accordance with
the provisions of MI 51-105.  




(k)

The Subscriber represents and warrants to the Company that it is a resident of
the jurisdiction set forth in the address provided below, that it does not
presently intend to trade the Warrant Shares in or from a jurisdiction in
Canada.  If, after the date hereof, the Subscriber does intend to trade the
Warrant Shares in or from a jurisdiction in Canada, it will, prior to any such
trade, re-submit all certificates representing the Warrant Shares to the
Corporation for purposes of having the legend set out in Section 13(1) of MI
51-105 endorsed on such certificates




Please deliver a warrant certificate in respect of the shares of common stock
referred to in the warrant certificate surrendered herewith but not presently or
previously subscribed for, to the Subscriber.




DATED this            day of
                                                           ,          .




Signature of Subscriber:

 

Name of Subscriber:

 

Address of Subscriber:

 

 

 
















